Citation Nr: 0917719	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-20 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for spondylolisthesis, 
L4-L5, status post L4-L5 laminectomy and foraminotomy and L4-
L5 fixation with fusion (formerly evaluated as chronic low 
back pain), currently evaluated as 50 percent disabling.  

2.  Entitlement to an effective date earlier than October 10, 
2006, for entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to a service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 to September 
1987

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas, which denied an increased rating for 
spondylolisthesis, L5 (formerly evaluated as chronic low pack 
pain), currently evaluated as 50 percent disabling, and a 
March 2007 rating decision which granted TDIU with an 
effective date of October 10, 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A).  The 
duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA or Social Security records.  Counts v. Brown, 6 Vet. 
App. 473 (1994).

In a March 2008 letter the Veteran informed the RO that he 
has been on Social Security Disability since January 2005.  
It does not appear that any attempt has been made to secure 
the records used to support the grant of Social Security 
Disability benefits.  A remand to obtain and associate any 
such records with the claims file is necessary in this case 
as the records may contain evidence relevant to both issues 
on appeal. 

In the September 2008 Supplemental Statement of the Case 
(SSOC) it appears that the RO found the Veteran to be 
ineligible to receive individual unemployability benefits but 
did not rescind the grant of benefits.  The RO noted that the 
October 10, 2006 claim form for individual unemployability 
benefits was not from the Veteran but was a misfiled claim 
for a different veteran.  The RO found that treatment records 
from March 2006, in which the Veteran stated he could not 
work due to back pain, were an informal claim for individual 
unemployability.  The RO then found that the Veteran had been 
granted a 100 percent evaluation prior to that date but that 
dual entitlement to a schedular 100 percent evaluation and 
individual unemployability benefits were not allowed.  The RO 
then concluded that the Veteran had not applied for 
individual unemployability benefits prior to the temporary 
100 percent evaluation on March 6, 2006 and that the 
Veteran's service-connected disability prior to that was 
evaluated at 50 percent disabling, which did not meet the 
schedular evaluation guidelines for a grant of individual 
unemployability benefits.  It is unclear whether the Veteran 
is entitled to a grant of individual unemployability benefits 
at any time and the RO must clarify that matter prior to the 
Board acting on claim for an earlier effective date for TDIU.  


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's Social Security 
Disability (SSA) benefits records.

2.  After receiving the SSA records, 
determine whether the Veteran meets the 
scheduler evaluation guidelines for a 
grant of individual unemployability 
benefits under 38 C.F.R. § 4.16.    

3. After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the 
Veteran's claim for an increased rating 
for Spondylolisthesis, L4-L5, status post 
L4-L5 laminectomy and foraminotomy and L4-
L5 fixation with fusion (formerly 
evaluated as chronic low back pain), and 
service-connection / an earlier effective 
date for TDIU, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If either decision remains adverse 
to the Veteran, furnish him with an SSOC 
and afford a reasonable period of time 
within which to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ, 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




